                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


HAWO MOHAMMED HASSAN,

             Petitioner,

v.                                         Civil Action No. 5:18CV122
                                                              (STAMP)
F. ENTZEL, Warden,

             Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE AND
                DISMISSING CIVIL ACTION WITH PREJUDICE

                            I.    Background

     The pro se1 petitioner, Hawo Mohammed Hassan, is currently

incarcerated at SFF Hazelton where she is serving a sentence

imposed by the United States District Court for the District of

Minnesota.    ECF No. 1 at 1-2.   The petitioner filed a Petition for

Habeas Corpus Under 28 U.S.C. § 2241, in which she alleges that:

(1) the “Federal Bureau of Prisons [(“BOP”)] Unlawfully denied

[her] credit for time spent in Official Detention ordered by

Court,” specifically her time spent at a halfway house; and (2)

“Thirty-one days credit not credited to sentence after spending

time in Jail from 5/16/2013 [through] [sic] 6/17/2013[;]”     Id. at

5-6; ECF No. 1-1 at 1, 4. Specifically, the petitioner is “seeking

credit to be credited to her sentence.”        Id. at 6.

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
        The respondent filed a motion to dismiss or, alternatively, a

motion for summary judgment and a memorandum in support.              ECF Nos.

15 and 16.       In the memorandum, the respondent first asserts that

the petitioner has not exhausted her administrative remedies, and

has not established that administrative review would be futile.

ECF No. 16 at 4-7.      Specifically, the respondent states that after

the petitioner submitted a BOP administrative grievance at SFF

Hazelton, SFF Hazelton denied the grievance.                 Id. at 6.       The

respondent indicates that the petitioner then appealed directly to

the BOP central office, which rejected the grievance on June 1,

2018.      Id.      The respondent states that the petitioner never

resubmitted the grievance.         Id.       Second, the respondent contends

that the petitioner was not in official detention when she resided

in a halfway house pending sentencing; therefore, she is not

entitled to credit for that time to reduce her federal prison

sentence.     Id. at 7-9.       Third, the respondent maintains that the

BOP computed the petitioner’s federal prison sentence the same date

that the District of Minnesota sentenced her on May 16, 2013.                Id.

at 9. Accordingly, the respondent concludes that the petitioner is

not entitled to duplicative credit for time after May 16, 2013

since that time has already been credited toward her federal prison

sentence.     Id.

        The petitioner then filed a response in opposition to the

respondent’s      motion   to   dismiss      or,   alternatively,   motion   for


                                         2
summary judgment.     ECF No. 22.         In her response, the petitioner

asserts that she “exhausted her administrative remedies before

filing her petition for a writ[] [sic] of habeas corpus.”                  Id.

at 3.    Specifically, the petitioner states that “[o]n November 30,

2017, [she] filed her BP-9 Number 924734-Fi.”          Id. at 4.    She then

states that “[o]n December 26, 2017, she received a Denied from

Warden F. Entzel.”    Id.   Then, the petitioner indicates that “[o]n

January 22, 2018, Petitioner’s Lawyer Randolph E. Daar filed her

BP-10 to Mid-Atlantic Regional Director[,]” and “[o]n February 13,

2018, Regional Director Angela P. Dunbar Denied Petitioner’s BP

10.”    Id. (emphasis omitted).     The petitioner maintains that “[o]n

May 4, 2018 Petitioner filed a BP-11 to Central Office[,]” and that

she waited fifty days and did not receive a response.                      Id.

Moreover, the petitioner asserts that “[t]he requirement that

Federal prisoners exhaust administrative remedies before filing a

habeas corpus petition was judicially created and it is not a

statutory requirement.”     Id.    Lastly, the petitioner asserts that

her confinement in the halfway house was “official detention under

[18 U.S.C. §] 3585(b)(1).”     Id. at 5-9.

        This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure    2.   Magistrate      Judge    Mazzone   issued   a   report   and

recommendation (ECF No. 23) recommending that the respondent’s

motion to dismiss or, alternatively, motion for summary judgment


                                     3
(ECF No. 15) be granted, and that the petitioner’s petition (ECF

No. 1) be denied and dismissed with prejudice.                Id. at 11.

                                II.   Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review   of   any     portion   of   the   magistrate   judge’s

recommendation to which objection is timely made.                As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).

         Because the petitioner did not file any objections to the

report and recommendation, the magistrate judge’s findings and

recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”        28 U.S.C. § 636(b)(1)(A).

                                 III.    Discussion

         In his report and recommendation, the magistrate judge first

correctly noted that although the petitioner has failed to properly

and/or timely exhaust her administrative remedies, the petitioner’s

failure to exhaust should be excused and the matter should be

decided on the substantive merits.                See ECF No. 23 at 9.       The

magistrate judge stated that although the petitioner filed a BP-9

at the facility level, the BOP did not consider her lawyer’s letter

to be the equivalent of a BP-10, or an appeal to the regional

director.        Id.   However, the magistrate judge noted that even if

the lawyer’s letter were construed to be the equivalent of a BP-10,


                                           4
the responsive letter is dated February 13, 2018.                    Id.     The

magistrate judge indicated that the petitioner did not file her

BP-11 until May 4, 2018.        Id.    Importantly, the magistrate judge

correctly found that even if the petitioner’s BP-11 was timely

filed, based on the responsive letter, the petitioner’s BP-11 would

have likely been denied.       Id.

     Second, the magistrate judge properly determined that the

petitioner is not entitled to credit against her sentence for the

time she spent in the halfway house, and for the time she spent in

two county jails.      Id. at 10-11.       Specifically, the magistrate

judge indicated that despite the restrictions set forth by the

District of Minnesota, the petitioner was not under the complete

control of the BOP, and she is therefore not entitled to credit

against her sentence for the time she spent in the halfway house

between her conviction and sentencing.          Id. at 10.        Moreover, the

magistrate judge concluded that the BOP computed the petitioner’s

federal sentence to begin the same day that she was sentenced;

therefore, she is not entitled to credit for the time she spent in

two county jails because that would constitute double credit.                Id.

at 11.

     Upon   review,    this    Court    finds   no    clear   error    in    the

determinations    of   the    magistrate   judge     and   thus    upholds   his

recommendation.




                                       5
                          IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 23) is AFFIRMED and ADOPTED in its

entirety.   The respondent’s motion to dismiss or, alternatively,

motion for summary judgment (ECF No. 15) is GRANTED.   Accordingly,

the petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

(ECF No. 1) is DENIED and DISMISSED WITH PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.       Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                  6
DATED:   September 18, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                          7
